Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on February 21, 2022 and amendment after final filed February 21, 2022 has been entered.  Claims 18, 20 and 22 were amended, claims 19, 21, 23 were canceled, and claims 1-18, 20, 22, 24 are pending in the instant application.
The restriction requirement was deemed proper and made FINAL previously.   Claims 1-17 and 24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 18, 20, 22 are examined on the merits of this office action.
Declaration under 37 C.F.R 1.132
The declaration under 37 CFR 1.132 filed February 21, 2022 is insufficient to overcome the rejection of Claim 18, 20 and 22 under 35 U.S.C. 103 as being unpatentable over Gedanken (US PG-PUB 2011/0300767 A1, cited previously) in view of Schnaider (Nature Communications, 8:1365, pages 1-10, published 2017, cited previously) and Yan (Chem. Soc. Rev., 2010, 39, 1877–1890, cited previously) as set forth in the last Office action because:.
In the Declaration Prof. Lihi Adler-Abramovich, who is one of the inventors of the present invention and an expert in the field of self-assembled nanostructures, declared that dipeptide nanostructures are typically not resistant to sonication and are not expected to survive the ultrasound cavitation process of the sort defined in the instant claims. Prof. Lihi Adler-Abramovich declared that while proteins are made of a long chain of tens to hundreds amino acids connected by multiple amide bonds, short dipeptides are small and simple molecules that contains only one peptide (amide) bond. As such their traits are fundamentally different from those of proteins having dozens of amino acid residues and peptide bonds. Prof. Lihi Adler-Abramovich declared that the low molecular weight peptide nanostructures are supramolecular structures, which self- assemble reversibly; the peptide nanostructures are held by considerably weak interactions such as hydrogen bonds, aromatic interaction, phi-staking and Van der Waals forces.   However, when using dipeptide molecules, the process is reversible under appropriate conditions. Therefore, one of ordinary knowledge and skills in the field of peptides, proteins and self-assembly, would not expect protein structures and short peptide structures to react at the same way to sonication. 9Prof. Lihi Adler-Abramovich presented a quote from her M.Sc. thesis submitted in 2005. As part of the thesis, Prof. Lihi Adler-Abramovich performed sonication to peptide nanotubes in order to break them and obtain short nanotubes and as a byproduct, study their stability under sonication (emphasis added): Discussion: "Applying sonication procedure of increasing length, followed by electron microscopy analysis showed that the optimal sonication time period is about ten minutes. Our results show that the sonic energy breaks the peptide nanotubes which results in relatively homogenic- length nanostructures. The major advantage of this mechanical approach is the simplicity and its relatively low costs."
Applicant’s arguments have been fully considered but not found persuasive.  First, the Examiner would like to point out that Applicants have not provided evidence that ultrasound irradiation of the instant claims “would break these delicate entities” or that “that dipeptide nanostructures are typically not resistant to sonication and are not expected to survive the ultrasound cavitation process of the sort defined in the instant claims”.  Rather, the reference provided, Pappas, does not teach that ultrasonic irradiation breaks the peptide nanostructure but rather the irradiation changes the type of nanostructure but does not disrupt the nanostructure.   This is further evidenced by Zhao (Bull. Chem. Soc. Jpn. 2018 (web released 10/6/2018, 92, 70–79 ).  Zhao teaches that “Employing the Fmoc-FF model peptide derivative, we explored the sonication-controlled solid phase transformation self-assembly. During the 10min sonication process, the self-assembled aggregates sequentially converted from initial nanosheets to nanofibers at 1min, nanoribbons at 3min, thin nanobelts at 5min, and finally thick nanobelts
several micrometers in length and 250 nm in diameter.  Here, ultrasonic irradiation allowed molecular rearrangement.  Thus, one of ordinary skill in the art would not have expected that irradiation from 1 second to up to 10 minutes would break the peptide nanostructure of Yan.  Furthermore, claim 18 encompasses “nanostructures” broadly and inclusive to any type of nanostructure.  Thus, even if the irradiation altered the nanostructure to a different nanostructure, it would still fall within the limitations of the claim.




Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 18, 20 and 22 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Gedanken (US PG-PUB 2011/0300767 A1, cited previously) in view of Schnaider (Nature Communications, 8:1365, pages 1-10, published 2017, cited previously) and Yan (Chem. Soc. Rev., 2010, 39, 1877–1890, cited previously).
Gedanken teaches a method of preparing fabrics with antimicrobial properties by sonochemically impregnating the fabrics with proteinaceous microspheres loaded with antimicrobial agents (see abstract).  The method of Gedanken includes preparing an aqueous solution of a protein, immersing the textile in the aqueous solution adding a predetermined agent (bioactive agent such as an antibiotic) and irradiating with high intensity ultrasonic power (see claims 1 and claim 7).  Gedanken teaches wherein the waves are at a power of 58 W/cm2 or 150 W/cm2 and for three minutes (see claim 11) which fall within the ranges found in instant claims 18.  Gedanken teaches wherein the “microspheres” can be 10 micrometers to 10 nanometers (see paragraph 0040).  Gedanken teaches that “the use of the sonochemical method helps to achieve all the principal requirements of the antimicrobial textile coated with nanomaterials: small particle size, regular shape, and homogeneous distribution of the proteinaceous microspheres on the fabrics. Amongst the advantages of using ultrasound over other methods is that ultrasonic shockwaves effectively blast the proteinaceous microspheres onto a fabric's surface at such speed that it causes local melting of the substrate, guaranteeing firm embedding of the microspheres within the textile fibers” (See paragraph 0052).
Gedanken is silent to wherein the proteinaceous microspheres (which encompasses nanoparticles) loaded with an antimicrobial agents are a plurality of peptide based self-assembling nanostructures.
However, Schnaider teaches “For biomedical purposes, the development of self-assembled peptide nano-materials has primarily focused on the fields of regenerative medicine and drug delivery due mainly to the advantageous characteristics of these materials such as high biocompatibility levels, chemical diversity, high loading capacity, and extended circulation” (see page 2, left column, first paragraph).  Schnaider teaches that “The results of this study demonstrate that the interaction of
diphenylalanine with bacterial membranes results in membrane permeation and depolarization, induces upregulation of stress response regulons and causes severe damage to bacterial morphology, thereby inhibiting bacterial growth and inflicting bacterial cell death (Fig. 3b). Furthermore, the incorporation of diphenylalanine into tissue scaffolds (incorporation into an agar-gelatin film) introduces antimicrobial capabilities to these matrices” (See page 6, right hand column, last paragraph).  Schnaider teaches, “The minimal nature of the diphenylalanine motif makes this chemical entity both the shortest antimicrobial peptide-based agent reported thus far and an important platform for the development of alternative antimicrobial agents and materials, due to the extensive possibilities for its chemical modifications, its low cost and high purity. Such modifications may include the incorporation of basic amino acids, non-natural amino acids, and additional functional moieties, which have been shown to greatly improve the potency of short self-assembling antimicrobial peptide-based agents” (see page 7, left hand column, second paragraph, lines 1-10).  Schnaider concludes, “incorporation of these antibacterial nanostructures into biocompatible matrices provides the basis for an alternative approach to the design and development of enhanced antibacterial biomaterials” (See page 6, right hand column, top paragraph). Schnaider teaches that the peptides were dissolved in water (1 mg/ml solution) meeting the limitations of instant claim 22 and heated to 90 degrees Celsius for 50 minutes and allowed to cool which meets the limitations of 70-95 degrees Celsius and at least 20 minutes with cooling found in instant claim 18 which allowed for self-assembly and nanostructure formation (see Methods, page 7, “Sample preparation”).  Regarding the instant limitation of “mixing” one of ordinary skill in the art would readily recognize and render obvious that mixing the peptide and water while heating is routine the art for maintaining the peptide in solution, in the monomer state and evenly distributed within the water.
Yan teaches that “The FF-based nanostructures possess potential in the delivery of drugs or genes in vitro” (see page 1887, second paragraph, lines 1-2). Yan teaches that “Furthermore, such peptide-based delivery vehicles are biocompatible, bioabsorbable and recyclable. It is thus possible to exploit the FF-based nanomaterials as a new class of vectors for the delivery of foreign substances” (See page 1887, second paragraph, last two lines, Figure 14).
	It would have been obvious before the effective filing date of the claimed invention to use the antibacterial self-assembling peptide nanostructure of Schnaider as the proteinaceous microsphere of Gedanken.  One of ordinary skill in the art would have been motivated to sonochemcially impregnate the fabrics of Gedanken with the antibacterial self-assembling peptide nanostructure of Schnaider for enhanced antibacterial properties and release of additional antibacterial compounds.  One of ordinary skill in the art would have been further motivated given that the antibacterial self-assembling peptide nanostructure of Schnaider and Yan has a low cost, high purity and the ability to be used for encapsulation/attachment of additional antibacterial agents.  There is a reasonable expectation of success given that Gedanken teaches successful impregnation of fabrics with peptide nanostructures for the purpose of having antibacterial properties.
Regarding claim 20, the method of Gedanken includes preparing an aqueous solution of a protein, immersing the textile in the aqueous solution adding a predetermined agent (bioactive agent such as an antibiotic) and irradiating with high intensity ultrasonic power (see claims 1 and claim 7).  

Response to Applicant’s Arguments
Applicant argues that “The Examiner has maintained the rejection of pending claim 18- 23, and has stated that Applicant arguments, which essentially contended that Gedanken's teaching is misinterpreted by the Examiner, are not convincing.   Gedanken teaches a process wherein ultrasound is used to form proteinaceous microspheres, or more specifically, albumin microscopic vesicles or microbubbles that may encapsulate a drug-containing medium, using a well-known sonochemcial method, as discussed in paragraph [0005] in Gedanken. For example, Gedanken cites Suslick K.S. et al., ("Characterization of sonochemically prepared proteinaceous microspheres", Ultrasonics Sonochemistry, 1994, 1(1), pp. S65-S68, attached herewith), and follows the same methodology in the document currently cited herein by the Examiner (see, paragraphs [0054]-[0066] in Gedanken), and elsewhere (see, Gedanken, A, "Preparation and Properties of Proteinaceous Microspheres Made Sonochemically", Chemistry - A European Journal, 14(13), 3840-3853, also attached herewith).   Briefly, liquid or air encapsulating proteinaceous microspheres can be generated using ultrasound in a biphasic system, wherein a solution containing the protein and optionally an agent for encapsulation, is layered with an organic solvent that is immiscible in water, forming the biphasic system. This biphasic system is thereafter irradiated with ultrasound to form microspheres. These microspheres can be formed in the presence of a fabric, to which the microsphere may be attached. According to Gedanken, proteinaceous microspheres are formed as a result of US-irradiation of a biphasic system, where the protein is denatured and/or chemically altered as a result of the irradiation, allowing crosslinking bonds and/or other non- covalent interactions to form and stabilize the microspherical entities. For example, Gedanken teaches that such microspheres, made with BSA and other proteins, are held together by crosslinking of cysteine residues as a result of the formation of radical species; see, paragraph [0005] in Gedanken: "Recently we have demonstrated that microspheres can be made of a polysaccharide Such as chitosan. According to the mechanism of 7the sonochemical formation of protein microspheres (PM), the microspheres are formed by chemically cross-linking cysteine residues of the protein with HO2 radical formed around a micron- sized gas bubble or a nonaqueous droplet. The chemical cross- linking is responsible for the formation of the microspheres and is a direct result of the chemical effects of the ultrasound radiation on an aqueous medium." In sharp contrast to the teaching of Gedanken, the present invention is drawn to self-assembled nanostructures comprising short peptides (2-6 amino acid residues long) rather than sizable globular proteins, which are produced without ultrasound, and are fixed into the fibers of fabrics using sonochemical cavitation. This two-step process, wherein in one step the drug-encapsulating entities are formed by self-assembly and are held together by non-covalent forces, and in a second step are attached to a fabric substrate, is different than the process taught by Gedanken in several fundamental principles: The instant application is drawn to nanostructures comprising peptides having 2-6 amino-acid residues, while Gedanken teaches the use of proteins having more than 100 amino-acid residues long; e.g., BSA molecule consists of 583 amino acids, bound in a single chain cross-linked with 17 cysteine residues (eight disulfide bonds and one free thiol group), and casein consist of 212 amino acids; and " The peptide-based self-assembled nanostructures of the present invention are formed prior to the sonochemical step of the process by self-assembly and are stable without crosslinking and without the use of ultrasound (the self-assembling peptides used for the demonstration in the instant application do not contain cysteine residues), while Gedanken's proteinaceous microspheres are not self-assembled but are formed by ultrasound and held together by ultrasound-driven chemical processes (denaturation followed by disulfide crosslinking and/or other non- covalent interactions made possibly due to the denaturation of the protein). It is not evident that a skilled artisan would be motivated to swap Gedanken's microspheres with Schnaider/Yan's nanostructures, since there is no reasonable expectation for successfully obtaining the Schnaider/Yan's nanostructures under the conditions of Gedanken's process. It is not expected that a process that relies on ultrasound-induced denaturing of globular and sizable protein at 8the interface of a bi-phasic system would afford microstructures when replacing the proteins with short peptides.
Applicant’s arguments have been fully considered but are not found persuasive.  The Examiner disagrees that Gedanken fails to teach using ultrasound to impregnate fabrics with peptides (which is what is required by instant claim 18).  Gedanken specifically teaches that “We have found that if during the sonication time a drug or a dye and a piece of fabric are added to the precursor mixture containing an aqueous solution of a protein plus an over layering organic solvent, the drug or dye will be encapsulated inside the microspheres and the spheres will be bonded to the fabric” (See paragraph 0049).  Gedanken further teaches that “Amongst the advantages of using ultrasound over other methods is that ultrasonic shockwaves effectively blast the proteinaceous microspheres onto a fabric's surface at such speed that it causes local melting of the substrate, guaranteeing firm embedding of the microspheres within the textile fibers” (see paragraph 0052). Importantly, nowhere in in Gedanken does it state that cross-linking was required so that the peptide microspheres could withstand sonication; rather, Gedanken teaches that glutaraldehyde can be used to keep the spheres attached to cotton as well as polyester fabrics after repeated washings (see paragraph 0051).  Nevertheless, the example provided does not indicate glutaraldehyde is required (see paragraph 0054).  Furthermore, nowhere in Gedanken does it state that the peptide microspheres would break under sonication without crosslinking.  Importantly, Gedanken does not teach away from using self-assembling peptide nanoparticles for impregnation of fabrics.  The Examiner acknowledges that Gedanken does not teach self-assembling peptide nanostructures or the method of forming the peptide nanospheres.  Rather, Gedanken teaches BSA proteins or casein microspheres (see paragraph 0018) and methods of making that are distinct from the method of making self-assembling peptide nanostructures.  However, the teachings of Schnaider and Yan were presented to provide motivation to use self-assembling peptide nanostructures in place of BSA or casein microspheres.  
As stated above, Schnaider teaches “For biomedical purposes, the development of self-assembled peptide nano-materials has primarily focused on the fields of regenerative medicine and drug delivery due mainly to the advantageous characteristics of these materials such as high biocompatibility levels, chemical diversity, high loading capacity, and extended circulation” (see page 2, left column, first paragraph).  Schnaider teaches, “The results of this study demonstrate that the interaction of diphenylalanine with bacterial membranes results in membrane permeation and depolarization, induces upregulation of stress response regulons and causes severe damage to bacterial morphology, thereby inhibiting bacterial growth and inflicting bacterial cell death (Fig. 3b). Furthermore, the incorporation of diphenylalanine into tissue scaffolds (incorporation into an agar-gelatin film) introduces antimicrobial capabilities to these matrices” (See page 6, right hand column, last paragraph).  Schnaider teaches, “The minimal nature of the diphenylalanine motif makes this chemical entity both the shortest antimicrobial peptide-based agent reported thus far and an important platform for the development of alternative antimicrobial agents and materials, due to the extensive possibilities for its chemical modifications, its low cost and high purity. Such modifications may include the incorporation of basic amino acids, non-natural amino acids, and additional functional moieties, which have been shown to greatly improve the potency of short self-assembling antimicrobial peptide-based agents” (see page 7, left hand column, second paragraph, lines 1-10).  Schnaider concludes, “incorporation of these antibacterial nanostructures into biocompatible matrices provides the basis for an alternative approach to the design and development of enhanced antibacterial biomaterials” (See page 6, right hand column, top paragraph). Schnaider teaches that the peptides were dissolved in water (1 mg/ml solution) meeting the limitations of instant claim 22 and heated to 90 degrees Celsius for 50 minutes and allowed to cool which meets the limitations of 70-95 degrees Celsius and at least 20 minutes with cooling found in instant claim 19 which allowed for self-assembly and nanostructure formation (see Methods, page 7, “Sample preparation”).  Regarding the instant limitation of “mixing” one of ordinary skill in the art would readily recognize and render obvious that mixing the peptide and water while heating is routine the art for maintaining the peptide in solution, in the monomer state and evenly distributed within the water.
Yan teaches that “The FF-based nanostructures possess potential in the delivery of drugs or genes in vitro” (see page 1887, second paragraph, lines 1-2). Yan teaches that “Furthermore, such peptide-based delivery vehicles are biocompatible, bioabsorbable and recyclable. It is thus possible to exploit the FF-based nanomaterials as a new class of vectors for the delivery of foreign substances” (See page 1887, second paragraph, last two lines, Figure 14).
	The Examiner maintains that it would have been obvious before the effective filing date of the claimed invention to use the antibacterial self-assembling peptide nanostructure of Schnaider as the proteinaceous microsphere of Gedanken.  One of ordinary skill in the art would have been motivated to sonochemcially impregnate the fabrics of Gedanken with the antibacterial self-assembling peptide nanostructure of Schnaider for enhanced antibacterial properties and release of additional antibacterial compounds.  One of ordinary skill in the art would have been further motivated given that the antibacterial self-assembling peptide nanostructure of Schnaider and Yan has a low cost, high purity and the ability to be used for encapsulation/attachment of additional antibacterial agents.  There is a reasonable expectation of success given that Gedanken teaches successful impregnation of fabrics with peptide/protein nanostructures for the purpose of having antibacterial properties and self-assembling peptide nanostructure would have similar structure (amino acid sequence and amino groups) required for impregnation of fabrics.
Applicant argues” If any outcome should be expected, the skilled artisan would expect that subjecting self-assembled entities made form short peptides to sonochemical (ultrasound) irradiation would break these delicate entities (see, Pappas, C.G. et al., "Transient supramolecular reconfiguration of peptide nanostructures using ultrasound", Mater. Horiz., 2015, 2, 198; provided in the response to the previous Office Action). Applicant argues “In addition to the common knowledge and the citation of Pappas, Applicant kindly refers the Examiner to a Declaration by an expert, Prof. Lihi Adler-Abramovich, enclosed herewith. In the Declaration Prof. Lihi Adler-Abramovich, who is one of the inventors of the present invention and an expert in the field of self-assembled nanostructures, declared that dipeptide nanostructures are typically not resistant to sonication and are not expected to survive the ultrasound cavitation process of the sort defined in the instant claims. Prof. Lihi Adler-Abramovich declared that while proteins are made of a long chain of tens to hundreds amino acids connected by multiple amide bonds, short dipeptides are small and simple molecules that contains only one peptide (amide) bond. As such their traits are fundamentally different from those of proteins having dozens of amino acid residues and peptide bonds. Prof. Lihi Adler-Abramovich declared that the low molecular weight peptide nanostructures are supramolecular structures, which self- assemble reversibly; the peptide nanostructures are held by considerably weak interactions such as hydrogen bonds, aromatic interaction, phi-staking and Van der Waals forces. However, when using dipeptide molecules, the process is reversible under appropriate conditions. Therefore, one of ordinary knowledge and skills in the field of peptides, proteins and self-assembly, would not expect protein structures and short peptide structures to react at the same way to sonication. Applicant further argues As evidenced, Prof. Lihi Adler-Abramovich presented a quote from her M.Sc. thesis submitted in 2005. As part of the thesis, Prof. Lihi Adler-Abramovich performed sonication to peptide nanotubes in order to break them and obtain short nanotubes and as a byproduct, study their stability under sonication (emphasis added): Discussion: "Applying sonication procedure of increasing length, followed by electron microscopy analysis showed that the optimal sonication time period is about ten minutes. Our results show that the sonic energy breaks the peptide nanotubes which results in relatively homogenic- length nanostructures. The major advantage of this mechanical approach is the simplicity and its relatively low costs."
Applicant’s arguments have been fully considered but not found persuasive.  First, the Examiner would like to point out that Applicants have not provided evidence that ultrasound irradiation of the instant claims “would break these delicate entities” or that “that dipeptide nanostructures are typically not resistant to sonication and are not expected to survive the ultrasound cavitation process of the sort defined in the instant claims”.  Rather, the reference provided, Pappas, does not teach that ultrasonic irradiation breaks the peptide nanostructure but rather the irradiation changes the type of nanostructure but does not disrupt the nanostructure.   This is further evidenced by Zhao (Bull. Chem. Soc. Jpn. 2018 (web released 10/6/2018, 92, 70–79 ).  Zhao teaches that “Employing the Fmoc-FF model peptide derivative, we explored the sonication-controlled solid phase transformation self-assembly. During the 10min sonication process, the self-assembled aggregates sequentially converted from initial nanosheets to nanofibers at 1min, nanoribbons at 3min, thin nanobelts at 5min, and finally thick nanobelts
several micrometers in length and 250 nm in diameter.  Here, ultrasonic irradiation allowed molecular rearrangement.  Thus, one of ordinary skill in the art would not have expected that irradiation from 1 second to up to 10 minutes would break the peptide nanostructure of Yan.  Furthermore, claim 18 encompasses “nanostructures” broadly and inclusive to any type of nanostructure.  Thus, even if the irradiation altered the nanostructure to a different nanostructure, it would still fall within the limitations of the claim.



New Objection/Rejection 
Claim Objection
Claim 22 is objected to for the following informality: the limitation of “wherein a concentration” should be replaced with -wherein the concentration of….”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 claims “A process of producing a composite structure that comprises a core fiber and a plurality of peptide-based self-assembled nanostructures (SAPBNSs) attached thereto, the process comprising: providing a plurality of peptide-based self-assembled nanostructures in a solution… wherein said providing comprises mixing said plurality of self-assembled peptides in an aqueous medium, heating said medium to 70-95 °C for at least 20 minutes while mixing, and cooling said medium…”.  There is some confusion regarding the method step of providing and the additional wherein clause.  The providing step is directed to an active method step of “providing” of peptide-based self-assembled nanostructures not the “self assembled peptides”. The step of mixing, heating and cooling occurs prior to providing the self assembled nanostructure.  It is suggested that Applicant amend the claim to the following “wherein the self-assembled nanostructure is formed by mixing said plurality of self assembled peptides in an aqueous medium, heating said medium…..cooling said medium…”.  In alternative, a mixing/heating/cooling step can occur prior to the providing step in claim 18.
	Claims 20 and 22 are also rejected due to their dependence on claim 18 and not clarifying this point of confusion.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654